NOTICE OF ALLOWABLITY

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 2-14 are allowed.
Claims(s) 1 is cancelled.

Allowable Subject Matter
Claims 2-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants’ arguments concerning Pletzer (see Remarks pages 7-8) are persuasive.  In addition, in response, it is noted that numerous references (such as US 2003/0133353, US 2010/0300029, US 2011/0136188, US 6,536,778, US 2006/0169773, US 2009/0223162 and US 2008/0120938) disclose angled surfaces where the upper surface of the tongue distal end is at a slope greater than that of the underside of the tongue distal end.  However, none of these references disclose any ratio between the angles of slope.  In addition, US 2003/0084636 in [0188]-[0189] discloses that there are varying angles between TL2 and LP1 in Fig. 24a/24b.  However, the angle at the surfaces of LP1 does not constitute the upper surface of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635